DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022. 

Claim Objections
Claim 8 is objected to because of the following informalities:  claim is dependent on itself. For examination purposes, claim 8 will be interpreted to be dependent on claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kray (PG-PUB 2013/0156594) in view of Plante (PG-PUB 2017/0361512). 
Regarding claim 1, Kray teaches a process of manufacturing an integral resin  infused fiber reinforced composite, structural stator vane ring for a core inlet, a bypass duct or an intake of a gas turbine engine [0046], the method comprising: 
winding fiber reinforcement material around a mandrel to form an inner annulus
preform (Figure 4 and 10 and [0036], [0039]);
providing a plurality of vane preforms comprising fiber reinforcement material,
arranging the plurality of vane preforms around the inner annulus preform, and connecting each of the plurality of vane preforms to the inner annulus preform using a fiber jointing method (Figure 4 and [0035], [0039]);
winding fiber reinforcement material around the plurality of vane preforms to form an outer annulus preform and connecting the outer annulus preform to each of the plurality of vane preforms using a fiber jointing method to produce a stator vane ring preform (Figure 4 and 10 and [0036], [0039]); and
infusing a resin into the stator vane ring preform and curing the resin to form the integral stator vane ring [0044]. 

Kray does not explicitly teach the resin infused is a thermosetting resin. 

	Plante teaches manufacturing a resin-infused fiber-reinforced composite turbine engine guide vane, wherein the resin infused through a resin transfer molding process is a thermosetting resin [0027]. 

	Both Kray and Plante teaches manufacturing a composite turbine engine guide vane utilizing resin infusion. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed resin of Kray with the thermosetting resin of Plante, a functionally equivalent resin for infusion into a turbine engine guide vane preform. 

Regarding claim 2, Kray in view of Plante teaches the method as applied to claim 1, wherein the fiber reinforcement material for the inner annulus preform and/or the outer anulus preform is a carbon fiber woven material (i.e., fabric comprising either a two-dimensional weave or three-dimensional weave) (Kray, [0036]). 

Regarding claim 12, Kray in view of Plante teaches the method as applied to claim 1, wherein connecting each vane preform to the inner annulus comprises bifurcating the vane preform at an inner annulus end and connecting and joining (i.e., utilizing a fiber joining method) the bifurcated ends of the vane preform to the inner annulus preform (Figure 10 of Kray and [0043], [0046]-[0047]). 

Regarding claim 13, Kray in view of Plante teaches the method as applied to claim 1, wherein connecting each vane preform to the outer annulus comprises bifurcating the vane preform at an outer annulus end and connecting and joining (i.e., utilizing a fiber joining method) the bifurcated ends of the vane preform to the outer annulus preform (Kray, Figure 10 and [0043], [0046]-[0047]). 

Regarding claim 14, Kray in view of Plante teaches the method as applied to claim 13, comprising connecting auxiliary plies of fiber reinforcement material between each of the plurality of vane preforms over the bifurcated ends of each of the vane preforms using a fiber jointing method, before infusing and curing the resin (Kray, Figure 10, item 184 and [0054]-[0057]). 

Claims 3-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kray (PG-PUB 2013/0156594) in view of Plante (PG-PUB 2017/0361512), as applied to claim 1, in further view of Kray ‘958 (US 10,751,958). 
Regarding claim 3, Kray in view of Plante teaches the method as applied to claim 1.
Kray in view of Plante does not teach the plurality of vane preforms comprises providing at least one hollow vane preform.

	Kray ‘958 teaches a process of manufacturing a composite woven outlet guide vane with hollow airfoil, wherein a sacrificial core is used to form a hollow structure (Figure 10 and Col 7, Ln 32-40 and Col 2, Ln 38-50). 

Both Kray and Kray ‘958 teach a process of manufacturing a composite woven outlet guide vane. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed process for manufacturing the vane preform of Kray with the process for manufacturing the hollow vane preform of Kray ‘195, a functionally equivalent process for manufacturing interchangeable hollow vane preform. 

	Regarding claim 4, Kray in view of Plante and Kray ‘958 teaches the process as applied to claim 3, wherein the hollow vane preform comprises inserting a central core inside a woven preform  (Kray ‘958, Col 2, Ln 38-50).
	Kray in view of Plante and Kray ‘958 does not teach providing the hollow vane preform comprises winding fiber reinforcement material around a central core.

	However, a mere rearrangement of the sequence of steps performed in the prior art, absent any new or unexpected results, would have been obvious to one of ordinary skill in the art. Specifically, given that Kray ‘958 teaches inserting a central core in a woven preform, it would have been obvious to one of ordinary skill in the art to rearrange the sequence of steps of Kray ‘958 such that the woven fabric is formed on the central core instead of the central core being formed in the preform. The rearrangement of the sequence of steps of Kray ‘958 would not present any new or unexpected results and would produce an identical intermediate object including the central core and woven reinforcement material. 

	Regarding claim 5, Kray in view of Plante and Kray ‘958 teaches the process as applied to claim 3, wherein the hollow vane preform is filled with a central core of a different material, including plaster and graphite (Kray ‘958, Figure 10 and Col 7, Ln 32-40 and Col 2, Ln 38-50).

Regarding claim 8, Kray in view of Plante teaches the method as applied to claim 1, wherein the inner annulus preform is wound to comprise apertures and wherein vane preforms corresponding to the vanes are arranged to align with the apertures of the inner annulus preform (Kray, Figure 4, 5, and 10 and [0040], [0042], [0053]-[0056]).

Kray in view of Plante does not teach empty hollow regions of the vane preforms corresponding to the empty hollow vanes are arranged to align with the apertures of the inner annulus preform.

Kray ‘958 teaches a process of manufacturing a composite woven outlet guide vane with hollow airfoil, wherein a sacrificial core is used to form a hollow structure (Figure 10 and Col 7, Ln 32-40 and Col 2, Ln 38-50). 

Both Kray and Kray ‘958 teach a process of manufacturing a composite woven outlet guide vane. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed process for manufacturing the vane preform of Kray with the process for manufacturing the hollow vane preform of Kray ‘195, a functionally equivalent process for manufacturing interchangeable hollow vane preform. Given that the vanes are aligned with the apertures and vanes are empty hollow vanes as taught by Kray in view of Plante and Kray ‘958, the empty hollow vanes are aligned with the apertures of the inner annulus preform.

Regarding claim 9, Kray in view of Plante and Kray ‘958 teaches the process as applied to claim 3.
Kray in view of Plante and Kray ‘958 does not teach machining the plurality of vane preforms to form and/or finish a hollow center in at least one of the vane preforms after curing the resin.
Kray ‘958 teaches after the removal of the sacrificial core, the guide vanes may
require some machining to form the final part (Col 8, Ln 22-32). 
Both Kray and Kray ‘958 teach a process of manufacture guide vanes. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed post-processing steps of Kray in view of Plante and Kray ‘958 with the machining step of Kray ‘958, a functionally equivalent post-processing step to finalize the manufactured guide vanes. 


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kray (PG-PUB 2013/0156594) in view of Plante (PG-PUB 2017/0361512), as applied to claim 1, in further view of Backhouse (US 8,109,734).  
Regarding claim 3 and 6, Kray in view of Plante teaches the process as applied to claim 1. 
Kray in view of Plante providing the plurality of vane preforms comprises providing at least one hollow vane preform, wherein the hollow vane preform comprises pre-cured carbon rods in a central core.
Backhouse teaches a turbofan engine comprising a core made up of pre-cured carbon fiber rods (Figure 1; Col 3, Ln 4-46). 
Both Kray and Backhouse teach a process of manufacturing a plurality of vane preforms. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed core of the vane preform of Kray with the carbon rods in the core of the vane preform of Backhouse, a functionally equivalent and interchangeable core composition. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kray (PG-PUB 2013/0156594) in view of Plante (PG-PUB 2017/0361512) and Kray ‘958 (US 10,751,958), as applied to claim 4, in further view of Cox (US 3,551,237).  
	Regarding claim 7, Kray in view of Plante and Kray ‘958 teaches the process as applied to claim 4, wherein the central core comprises a sacrificial material heated to expand and pulverize the material after curing (Kray ‘958, Col 8, Ln 22-32). 
	Kray in view of Plante and Kray ‘958 does not teach the central core
comprises a sacrificial material having a melting point below 230 degrees centigrade. 
	Cox teaches a method of preparing filament-would open beam structures utilizing destructible mandrel comprising a bismuth wherein the mandrel has a melting temperature of about 180 degrees Fahrenheit (Col 4, Ln 7-20 and 32). 
Both Kray in view of Plante and Kray ‘958  and Cox teach a sacrificial core for making a hollow composite. It would have been obvious to one of ordinary skill in the art to substitute core composition of Kray in view of Plante and Kray ‘958 with the core composition of Cox, a functionally equivalent sacrificial core capable of melting to allow for curing a hollow article. 


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kray (PG-PUB 2013/0156594) in view of Plante (PG-PUB 2017/0361512), as applied to claim 1, in further view of Sekine (PG-PUB 2020/0070385). 
Regarding claim 10, Kray in view of Plante teaches the process as applied to claim 1, wherein the fiber reinforcement material for the inner annulus preform are stitched together to position these parts relative to each other and help hold them in place during resin injection and curing processes (Kray, [0043] and [0057]). 
Kray in view of Plante does not teach wherein the fiber reinforcement
material for the inner annulus perform comprises a binder, and wherein the method comprises activating a binder on the inner annulus preform to stabilize the inner annulus by applying heat before arranging the vane preforms around the inner annulus preform, so as to inhibit deformation of the inner annulus preform during subsequent arrangement of the vane preforms and resin infusion.
Sekine teaches a process of manufacturing a composite through resin transfer molding, comprising preparing a stack of tape material by tentatively fastening the material with a binder [0031]-[0032] and [0037]-[0039] before disposing the stack for resin infusion (Figure 1 and 4). 
Both Kray and Sekine teach fastening reinforcement material together before resin infusion for stabilizing the structure. It would have been obvious to one of ordinary skill in the art to substitute the stitches of Kray with the binder of Sekine, a functionally equivalent mechanism for inhibiting deformation of the inner annulus preform. One of ordinary skill in the art would have been motivated to incorporate a step of applying heat before arranging the vane preforms around the inner annulus preform in order to activate the binder. 

Regarding claim 11, Kray in view of Plante teaches the process as applied to claim 1, wherein the fiber reinforcement material for the outer annulus preform are stitched together to position these parts relative to each other and help hold them in place during resin injection and curing processes (Kray, [0037], [0042]-[0043]). 
Kray in view of Plante does not teach wherein the fiber reinforcement
material for the outer annulus perform comprises a binder, and wherein the method comprises activating a binder on the outer annulus preform to stabilize the inner annulus by applying heat before arranging the vane preforms around the outer annulus preform, so as to inhibit deformation of the outer annulus preform during subsequent arrangement of the vane preforms and resin infusion.
Sekine teaches a process of manufacturing a composite through resin transfer molding, comprising preparing a stack of tape material by tentatively fastening the material with a binder [0031]-[0032] and [0037]-[0039] before disposing the stack for resin infusion (Figure 1 and 4). 
Both Kray and Sekine teach fastening reinforcement material together before resin infusion for stabilizing the structure. It would have been obvious to one of ordinary skill in the art to substitute the stitches of Kray with the binder of Sekine, a functionally equivalent mechanism for inhibiting deformation of the inner annulus preform. One of ordinary skill in the art would have been motivated to incorporate a step of applying heat before arranging the vane preforms around the inner annulus preform in order to activate the binder. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HANA C. PAGE
Examiner
Art Unit 1745



/HANA C PAGE/           Examiner, Art Unit 1745